UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-03495 DWS Money Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2014 ITEM 1. REPORT TO STOCKHOLDERS December 31, 2014 Annual Report to Shareholders NY Tax Free Money Fund Investment Class Tax Free Money Fund Investment Contents NY Tax Free Money Fund 3 Portfolio Management Review 9 Investment Portfolio 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights Tax Free Money Fund Investment 18 Investment Portfolio 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 28 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Information About Each Fund's Expenses 38 Tax Information 39 Advisory Agreement Board Considerations and Fee Evaluation 48 Board Members and Officers 53 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the funds' objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about each fund. Please read the prospectus carefully before you invest. An investment in these funds is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the funds' $1.00 share price. The credit quality of the funds' holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the funds' share price. The funds' share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the funds may have a significant adverse effect on the share prices of all classes of shares of the funds. See the prospectus for specific details regarding the funds' risk profile. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for each fund's most recent month-end performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of each fund's shares outstanding. Yields fluctuate and are not guaranteed. Investment Objective NY Tax Free Money Fund Investment seeks a high level of current income exempt from federal and New York income taxes consistent with liquidity and the preservation of capital. Tax Free Money Fund Investment seeks a high level of current income exempt from federal income taxes consistent with liquidity and the preservation of capital by investing in high-quality, short-term, tax-exempt money market instruments. In late 2013, the markets were unsettled by announcements from the U.S. Federal Reserve Board (the Fed) that it would soon begin to taper its monthly asset purchases and end its quantitative easing program. But by the time the Fed actually began tapering in January 2014, financial markets took the event very much in stride. This was because a stream of more favorable economic data increased confidence that the U.S. recovery is sustainable. At the March 2014 Federal Open Market Committee (FOMC) meeting, Fed Chair Janet Yellen said that the central bank would now be looking at a "basket" of economic indicators — rather than a goal of 6.5% U.S. unemployment — as a guideline for when it would consider raising short-term rates. Throughout 2014, the fixed-income yield curve responded to generally improving economic data and shifting interest rate expectations. The release of the minutes from the June 2014 FOMC meeting gave market participants a framework for how the Fed will end its "policy accommodation," i.e., begin to raise short-term interest rates, possibly in mid-to-late 2015. Near the end of 2014, positive employment and GDP figures accelerated expectations regarding when the Fed will raise rates, and short-term market rates rose. Within the money markets, the Fed continued to experiment with its overnight repurchase agreement program — which is essentially setting the "floor" for money market rates — in order to set up an orderly market environment for the time when the federal funds rate is actually raised. Positive Contributors to Fund Performance We were able to maintain a competitive tax-free yield for the funds during the period ended December 31, 2014. For the Tax Free Money Fund Investment fund, we sought to balance higher yield with top quality by maintaining a strong position in floating-rate securities as we took advantage of comparatively higher floating-rate interest coupons. The interest rate of floating-rate securities adjusts periodically based on indices such as the Securities Industry and Financial Market Association Index of Variable Rate Demand Notes (VRDNs). Because the interest rates of these instruments adjust as market conditions change, they provide flexibility in an uncertain interest rate environment. The fund also held some fixed-rate investments, as we anticipated a flatter yield curve with continued low yields for shorter maturities. "We continue our insistence on the highest credit quality within the funds." Within the NY Tax Free Money Fund, we invested the majority of portfolio assets in floating-rate securities. This included new exposure to New York State Housing Finance Agency securities that offered an attractive yield. For both the NY Tax Free Money Fund and the Tax Free Money Fund Investment, our ability to invest in smaller tactical trades that outperformed larger deals in the marketplace aided relative performance. These trades allowed the funds to pick up incremental yield, as these smaller transactions are often ignored by the marketplace. Negative Contributors to Fund Performance The types of securities that we were investing in tended to have lower tax-exempt yields than issues carrying more risk. We preferred to be cautious during a time of market fluctuation. In the end, this cost the fund some yield, but we believe that this represented a prudent approach to preserving principal. Outlook and Positioning Within money markets, the current balance of tight supply and heavy demand will most likely persist for the next several months. These technical market conditions should keep yields very low throughout the one-day-to-one-year money market yield curve maturity spectrum until the Fed begins to increase short-term rates. Our current forecast is for the federal funds rate to be increased sometime during the second half of this year. Fund Performance (as of December 31, 2014) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in these funds is not insured or guaranteed by the FDIC or by any other government agency. Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. The share price of money market funds can fall below the $1.00 share price. 7-Day Current Yield NY Tax Free Money Fund — Investment Class December 31, 2014 .01%* December 31, 2013 .01%* Tax Free Money Fund Investment — Premier Shares December 31, 2014 .01%* December 31, 2013 .01%* * The investment advisor has agreed to waive fees/reimburse expenses. Without such fee waivers/expense reimbursements, the 7-day current yield would have been lower. Yields are historical, will fluctuate and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolio over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Please call the Service Center at (800) 730-1313 for the product's most recent month-end performance. On July 23, 2014, the Securities and Exchange Commission released a series of new rules regarding money market funds. The new rules were long anticipated, and do not appear to have had a major impact on market conditions initially. In the coming months, we will be closely monitoring the effect of the changes on the market and will consider any structural and operational changes, or other alternatives necessary for the funds to adhere to the new rules prior to its compliance date. Regarding New York's finances, we continue to see steady improvement. We have also seen strong market demand for new short-term financings issued by the state of New York. We continue our insistence on the highest credit quality within the funds. We also plan to maintain our conservative investment strategies and standards. We continue to apply a careful approach to investing on behalf of the funds and to seek competitive tax-free yield for our shareholders. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of each fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Quantitative easing entails the Fed's purchase of government and other securities from the market in an effort to increase money supply. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. The Securities Industry and Financial Market Association Index of Variable Rate Demand Notes is a weekly high-grade market index consisting of seven-day, tax-exempt, variable-rate demand notes produced by Municipal Market Data Group. Actual issues are selected from Municipal Market Data's database of more than 10,000 active issues. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Investment Portfolio as of December 31, 2014 NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Investments 90.2% New York 85.5% Long Island, NY, Power Authority: Series 3A, 0.02%*, 5/1/2033, LOC: JPMorgan Chase Bank NA Series C, 0.02%*, 5/1/2033, LOC: Barclays Bank PLC Nassau, NY, Health Care Corp. Revenue: 0.03%*, 8/1/2029, LOC: TD Bank NA Series D-2, 0.09%*, Mandatory Put 1/27/2015 @ 100, 8/1/2029, LOC: JPMorgan Chase Bank NA New York, RBC Municipal Products, Inc. Trust, Series O-86, 144A, Optional Put with 7 days notice @ par, 0.14%**, 5/15/2022, LIQ: Royal Bank of Canada New York, State Dormitory Authority Revenue, St. John's University, Series B-1, 0.06%*, 7/1/2034, LOC: Bank of America NA New York, State Dormitory Authority Revenue, State Supported Debt, City University Consolidated, Series C, 0.05%*, 7/1/2031, LOC: Bank of America NA New York, State Dormitory Authority Revenue, State Supported Debt, Mental Health, Series E, Prerefunded 2/15/2015 @ 100, 144A, 5.0%, 2/15/2019, INS: NATL New York, State Dormitory Authority, State Personal Income Tax Revenue: Series B, 144A, 5.0%, 3/15/2015 Series E, 144A, 5.0%, 8/15/2015 Series F, Prerefunded 3/15/2015 @ 100, 144A, 5.0%, 3/15/2023 New York, State Energy Research & Development Authority Facilities Revenue, Consolidated Edison Co., Inc. Project, Series A-3, AMT, 0.03%*, 6/1/2036, LOC: Scotiabank New York, State Environmental Facilities Corp. Revenue, State Revolving Funds-Master Financing Program, Series A, 144A, 4.0%, 8/15/2015 New York, State Housing Finance Agency Revenue, 605 West 42nd Street, Series A, 144A, 0.25%*, 5/1/2048, LOC: Bank of China New York, State Housing Finance Agency, Historic Front Street, Series A, 0.05%*, 11/1/2036, LOC: Landesbank Hessen-Thuringen New York, State Thruway Authority, Personal Income Tax Revenue, Series A, 144A, 4.0%, 3/15/2015 New York, State Thruway Authority, Second General Highway & Bridge Trust Fund, Series A, 5.0%, 4/1/2015 New York, State Urban Development Corp. Revenue: Series A3D, 0.04%*, 3/15/2033, SPA: JPMorgan Chase Bank NA Series 3394, 144A, 0.05%*, 3/15/2043, LIQ: Morgan Stanley Bank New York, State Urban Development Corp. Revenue, State Personal Income Tax: Series A1, 144A, 4.0%, 12/15/2015 Series B, 144A, Prerefunded 3/15/2015 @ 100, 4.125%, 3/15/2016, INS: AGMC New York City, NY, Health & Hospital Corp., HHC Capital Corp., Series C, 144A, 0.02%*, 2/15/2031, LOC: TD Bank NA New York City, NY, Housing Development Corp., Multi-Family Mortgage Revenue, Plaza Residences LP, Series A, AMT, 0.06%*, 7/1/2039, LOC: Citibank NA New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Series B-4, 0.03%*, 6/15/2023, SPA: Royal Bank of Canada New York City, NY, Transitional Finance Authority Revenue, Series 3393, 144A, 0.05%*, 11/1/2042, LIQ: Morgan Stanley Bank New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series A-1, 144A, 0.02%*, 11/15/2028, SPA: TD Bank NA Series A-1, ETM, 144A, 5.0%, 5/1/2015 Series A-1, 5.0%, 11/1/2015 Series I-2, 5.0%, 11/1/2015 New York City, NY, Transitional Finance Authority Revenue, New York City Recovery, Series 1, 0.04%*, 11/1/2022, SPA: Landesbank Hessen-Thuringen New York, NY, General Obligation: Series H, 2.0%, 8/1/2015 Series H, 144A, 5.0%, 8/1/2015, INS: AMBAC Onondaga County, NY, Trust Cultural Resource Revenue, Syracuse University Project, Series A, 0.01%*, 12/1/2029, LOC: Wells Fargo Bank NA Port Authority of New York & New Jersey, Series R-14077, 144A, 0.05%*, 6/1/2021, LIQ: Citibank NA Saratoga County, NY, Capital Resource Corp. Revenue, Saratoga Hospital Project, 0.04%*, 12/1/2040, LOC: HSBC Bank U.S.A. NA Triborough, NY, Bridge & Tunnel Authority Revenues: Series B, 0.02%*, 1/1/2032, LOC: State Street Bank & Trust Co. Series B-2, 0.03%*, 1/1/2033, LOC : California State Teacher's Retirement System Puerto Rico 4.7% Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.11%*, 12/1/2030 Total Municipal Investments(Cost $38,263,211) Closed-End Investment Companies 9.0% New York BlackRock New York Municipal Income Quality Trust, Series W-7-40, 144A, AMT, 0.12%*, 10/1/2041, LIQ: Barclays Bank PLC BlackRock New York Municipal Intermediate Duration Fund, Inc., Series W-7-296, 144A, AMT, 0.12%*, 10/1/2041, LIQ: Barclays Bank PLC Total Closed-End Investment Companies (Cost $3,800,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $42,063,211)† Other Assets and Liabilities, Net Net Assets * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and shown at their current rates as of December 31, 2014. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of December 31, 2014. † The cost for federal income tax purposes was $42,063,211. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of December 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
